Title: To George Washington from Nicholas Cooke, 15 September 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence Septemr 15th 1775

I observe that in the Cambridge Paper of Yesterday there is an Extract of a Letter from Bermuda to New York giving an Account that upwards of 100 Barrels of Powder had been taken out of the Magazine, supposed to have been done by a Vessel from Philadelphia and another from South-Carolina. This Intelligence appears to me to be true; and I beg to know your Excellency’s Opinion of it as soon as possible, that if it be thought best to relinquish the Expedition I may recall Capt. Whipple as soon as his Cruize for the Packet is out. His Station in this River is very necessary as Capt. Wallace hath equipped a Sloop with Six and a Schooner with Four Carriage Guns who may be very troublesome here. I am with great Respect Sir Your most humble Servant

Nichols Cooke

